Order affirmed, without costs. The language of section 1001 of the charter of New York city, which limits the right to interest in regular course to the period of six months, unless within that time a demand shall be made, has no application to the period following a demand made after the expiration of six months, and does not forbid the allowance of interest in the latter case from the time when a proper demand is made; no opinion.
Concur: CULLEN, Ch. J., HAIGHT, VANN, WERNER, HISCOCK and CHASE, JJ. Absent: WILLARD BARTLETT, J.